Filed 3/6/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 46







Miguel Humberto Medina-Romero, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20140287







Appeal from the District Court of Pembina County, Northeast Judicial District, the Honorable Laurie A. Fontaine, Judge.



AFFIRMED.



Per Curiam.



Sarah Scholler (argued), third-year law student, under the Rule on Limited Practice of Law by Law Students, and Jessica Johanna Ahrendt (appeared), Grand Forks Public Defender Office, 405 Bruce Avenue, Suite 101, Grand Forks, ND 58201, for petitioner and appellant.



Marina Spahr (argued), Assistant State’s Attorney, 11 4th Avenue S., Suite 3, Carrington, ND 58421, and Jonathan Byers (appeared), Assistant Attorney General, Office of Attorney General, 600 East Boulevard Avenue, Dept. 125, Bismarck, ND 58505-0040, for respondent and appellee.

Romero v. State

No. 20140287



Per Curiam.

[¶1]	
Miguel Humberto Medina-Romero appeals from a district court order denying his application for postconviction relief from a conviction by a jury of murder, possession/manufacture of a controlled substance (marijuana) and possession/manufacture with intent to deliver a controlled substance (cocaine).  Romero argues the district court erred in finding representation of his attorney at trial did not constitute ineffective assistance of counsel when counsel failed to investigate a material witness and failed to properly explain voir dire and the jury selection process.  We summarily affirm under N.D.R.App.P. 35.1(a)(2), concluding the district court’s findings of facts are not clearly erroneous.

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner

Lisa Fair McEvers